 1   FINKELSTEIN & KRINSK LLP
     Jeffrey R. Krinsk, Esq. (SBN 109234)
 2   jrk@classactionlaw.com
     Trenton R. Kashima, Esq. (SBN 291405)
 3   trk@classactionlaw.com
     550 West C St., Suite 1760
 4   San Diego, California 92101
     Telephone: (619) 238-1333
 5   Facsimile: (619) 238-5425
 6   BARBAT, MANSOUR & SUCIU PLLC
     Nick Suciu III, Esq. (Pro Hac Vice)
 7   nicksuciu@bmslawyers.com
     1644 Bracken Rd.
 8   Bloomfield Hills, MI 48302
     Telephone: (313) 303-3472
 9
     SOMMERS SCHWARTZ P.C.
10   Jason J. Thompson (Pro Hoc Vice)
     JThompson@sommerspc.com
11   One Towne Square, 17th Floor
     Southfield, MI 48076
12   Telephone: (248) 355-0300
     Telephone: (248) 355-0300
13
     Attorneys for Plaintiffs
14   and the Classes
15
                           UNITED STATES DISTRICT COURT
16
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
18   CHAYLA CLAY, ERICA                       Case No: 3:15-cv-00165-L-DHB
     EHRLICHMAN, LOGAN REICHERT,
19   and CHRIS ROMAN, individually and on
     behalf of all others similarly situated, NOTICE OF UNOPPOSED MOTION
20                                            AND MOTION FOR PRELIMINARY
                          Plaintiffs,         APPROVAL OF CLASS ACTION
21   v.                                       SETTLEMENT
22   CYTOSPORT, INC., a California           Hearing date:       June 10, 2019
     corporation,                            Time:               10:30 am
23                                           Judge:              Hon. M. James Lorenz
                         Defendant.
24                                           [No Oral Argument Unless Ordered by the
                                                            Court]
25
26
27
28

                                                             Case No: 3:15-cv-00165-L-DHB
 1           TO THE HONORABLE M. JAMES LORENZ, THE PARTIES AND
 2   THEIR ATTORNEYS OF RECORD:
 3           PLEASE TAKE NOTICE, that on June 10, 2019 at 10:30 a.m.,1 by and
 4   through their counsel, Plaintiffs and Class Representatives Chayla Clay, Erica
 5   Ehrlichman, Logan Reichert, and Chris Roman (“Plaintiffs”), will and hereby do
 6   move the Court for an order:
 7                  1.    Granting preliminary approval of the proposed class Settlement,
 8           based on the terms included in the Settlement Agreement attached as Exhibit
 9           A to the accompanying Declaration of Trenton R. Kashima, as a fair and
10           reasonable compromise of the Class’s claims;
11                  2.    Certifying the Settlement Classes defined in the Settlement
12           Agreement.
13                  3.    Finding the Class Notice is the best means practicable of
14           providing notice under the circumstances and when completed shall constitute
15           due and sufficient notice of the action, the Settlement, and the Fairness
16           Hearing to all persons affected by or authorized to participate in the Settlement
17           in full compliance with Federal Rules of Civil Procedure 23(c) and (e) and the
18           requirements of due process;
19                  4.    Approving the form and content of the proposed Class Notice
20           (attached as Exhibits B to the Agreement) and establishing a schedule for the
21           dissemination of notice to the Class Members and the deadlines for the Class
22           Members to object to or request exclusion from the Settlement, submit claims,
23           and to file a Notice of Intent to Appear at the Final Approval Hearing;
24                  5.    Appointing Angeion Group as the Settlement Administrator; and
25                  6.    Scheduling a Fairness Hearing, at which Class Members may be
26           heard, to determine all necessary matters concerning the Agreement, including
27
        1
28          No oral arguments will be held unless ordered by the Court.
                                                -2-
                                                                    Case No: 3:15-cv-00165-L-DHB
 1         whether the proposed Settlement is fair, adequate, and reasonable, whether this
 2         Court should grant final approval, whether there should be any attorney’s fees
 3         and expense award and/or incentive award, and the amounts of any such
 4         awards.
 5         This Motion is brought pursuant to Federal Rule of Civil Procedure 23(e) and
 6   is supported by the Memorandum of Points and Authorities filed contemporaneously
 7   herewith, the Declarations of Trenton Kashima, Jason T. Thompson, Nick Suciu III,
 8   and Steven Weisbrot and the exhibits attached thereto, and the court record.
 9
     Dated: May 13, 2019                   Respectfully submitted,
10
                                           FINKELSTEIN & KRINSK LLP
11
12                                         /s/ Trenton R. Kashima
13                                         Trenton R. Kashima (291405)
                                           Jeffrey R. Krinsk (109234)
14                                         550 West C St., Suite 1760
                                           San Diego, California 92101
15                                         Telephone: (619) 238-1333
                                           Facsimile: (619) 238-5425
16
                                           BARBAT, MANSOUR & SUCIU PLLC
17                                         Nick Suciu III, Esq. (Pro Hac Vice)
                                           nicksuciu@bmslawyers.com
18                                         1644 Bracken Rd.
                                           Bloomfield Hills, MI 48302
19                                         Telephone: (313) 303-3472
20                                         SOMMERS SCHWARTZ P.C.
                                           Jason J. Thompson (Pro Hoc Vice)
21                                         JThompson@sommerspc.com
                                           One Towne Square, 17th Floor
22                                         Southfield, MI 48076
                                           Telephone: (248) 355-0300
23                                         Telephone: (248) 355-0300
24                                         Attorneys for Plaintiffs and the Classes
25
26
27
28
                                              -3-
                                                                 Case No: 3:15-cv-00165-L-DHB
